This case involves the action of the plaintiff as dairy commissioner in canceling a license to do business issued by him to the defendant company. The defendant appealed to the district court from the order of cancellation; and at the same time commenced an action against plaintiff asking for a writ of mandamus requiring the dairy commissioner to vacate his order of cancellation and to issue a license to do business.
In that case — Fairmont Creamery Co. v. Murphy, ante, 126,12 N.W.2d 71, decided and filed, we hold the district court was correct *Page 134 
in issuing the writ demanded. Such decision disposes of the entire situation involved in the case at bar.
MORRIS, Ch. J., and BURR, CHRISTIANSON, BURKE, and NUESSLE, JJ., concur.